Citation Nr: 0215351	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for residuals of a 
nasal fracture, specifically a deviated nasal septum.  

2.  Entitlement to service-connection for scars, residuals of 
contusions/abrasions of the head, face, and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which entitlement to service 
connection for a nasal fracture with facial scarring and 
contusions / abrasions of the face, head and neck was denied.

In June 2002, a hearing was held before Bettina S. Callaway, 
a member of the Board sitting in Washington, D.C., who is the 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2001). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.

2.  Residuals of a nasal fracture, with a deviated nasal 
septum and nasal scarring, are not etiologically related to 
any disease or incident during the veteran's service.

3.  Currently-shown residuals of contusions/abrasions of the 
head, face, and neck are not etiologically related to any 
disease or incident during the veteran's service.


CONCLUSIONS OF LAW

1.  Residuals of a nasal fracture, including a deviated nasal 
septum with scarring, were not incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Residuals of contusions/abrasions of the head, face, and 
neck were not incurred in service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the October 1999 statement of the case, the 
September 2001 supplemental statement of the case, and a 
letter sent to the veteran in March 2001, which specifically 
addressed the contents of the VCAA in the context of the 
veteran's claims.  The RO explained its decision with respect 
to each issue, and invited the veteran to identify records 
that could be obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in March 2001, the 
RO asked the veteran to identify records relevant to his 
claim.  The March 2001 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  In October 2002 the veteran, through 
his representative, submitted additional evidence consisting 
of a private medical report from R.T.S., M.D.  Under the 
regulatory criteria in effect prior to February 22, 2002, 
pertinent evidence submitted after certification of the 
appeal would generally be referred to the originating agency 
for preparation of a supplemental statement of the case 
unless the veteran waived his or her right to consideration 
of such evidence by the originating agency.  See 38 C.F.R. § 
20.1304 (2001).  However, 38 C.F.R. § 20.1304 has been 
amended to eliminate the requirement of a supplemental 
statement of the case addressing evidence received after the 
certification of the appeal.  See 67 Fed. Reg. 3099, 3105-
3106 (January 23, 2002).

Neither the veteran nor his appointed representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Accordingly, the Board finds that the facts pertinent to 
these claims have been properly developed and no further 
action is required to comply with the VCAA or the 
implementing regulations.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Law

Applicable criteria provide that service connection may be 
granted for disability resulting from disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The Board finds that service-
connection for residuals of a nasal fracture and for 
residuals of contusions/abrasions of the head, face, and neck 
must be denied because the preponderance of the evidence is 
against the claims.  38 C.F.R. § 3.303.

The Board finds the veteran's service medical records 
controlling in this case.  Contemporaneous medical findings 
may be given more weight than a medical opinion coming many 
years after separation from service.  See Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  The veteran contends that he 
sustained his claimed disorders during a barroom fight in 
March 1968 after which he was hospitalized.  This incident is 
documented in the veteran's service medical records.  
According to the service medical records, the veteran was 
diagnosed with multiple abrasions and contusions of the face, 
head, and neck, described as "both eyes were puffed shut 
(left worse).  He had huge hematoma of forehead, puffy ears, 
badly swollen upper lip, and chipped tooth."  The treatment 
records of this incident are negative for a nasal fracture.  
It was specifically noted that no fracture was seen.  During 
the hospital course, his injuries were closely observed.  
Facial and cranial x-ray studies were performed.  He was 
released on the fourth day after admittance.

Subsequent service medical records are also negative for 
treatment for a nasal fracture, facial scarring, or residuals 
of contusions/abrasions of the head, face, and neck.  The 
veteran's August 1970 expiration of his term of service (ETS) 
physical examination report is negative for a nasal fracture, 
facial scarring, or residuals of contusions/abrasions of the 
head, face, and neck.  No abnormality was noted on clinical 
evaluation with respect to these claimed disorders.

The post-service medical evidence does not provide a medical 
nexus linking the veteran's current disorders to an incident 
or disease during service.  There are no post-service medical 
reports of record until 1984, at which time a report of a VA 
examination noted findings of a nasal fracture in "1966" 
with residual nasal scars and septal deviation.  However, no 
septal deviation was noted during service, particularly 
during the period of hospitalization for observation that 
followed the fistfight.

VA outpatient treatment records during the mid-1990s indicate 
that the veteran has been generally treated for his claimed 
disorders, without indications of a nexus to service.  A VA 
examination in 1999 revealed a well-healed 1.5 millimeter 
scar just above the upper lip, as well as a small amount of 
tissue missing at the edge of the left upper eyelid in the 
midline region, also described as completely well-healed.

The Board has considered an August 2002 written statement 
from R.T.S, M.D., the veteran's private physician.  The 
veteran's physician noted that the veteran had a long history 
of sinus problems and nasal obstruction.  The veteran's 
private physician, however, did not link the veteran's sinus 
problems or nasal obstruction to the veteran's service.  
Also, the veteran's private physician did not review the 
veteran's medical history that is of record and was not privy 
to the hospitalization reports following the fistfight during 
service, which showed no nasal fracture or deviated septum.

Although the veteran contends that he developed specific 
currently shown disorders as a result of the fistfight during 
military service, the medical reports and tests conducted 
following that incident do not support his contention.  
Hence, service connection must be denied.  The veteran's own 
recent testimony in June 2002 before the undersigned was made 
in connection with his claims of entitlement to VA monetary 
benefits, in which he maintains that he was diagnosed with a 
fractured nose during his period of service over 30-years 
before.  They are also unsupported by contemporary medical 
evidence on file that first references a deviated septum or 
facial scars many years after his period of service.

The veteran's recent lay statements to the contrary 
notwithstanding, the preponderance of the competent, 
objective evidence does not show that the veteran sustained a 
fractured nose during service or that permanent facial scars 
originated during his service.  Nor is there any competent 
medical evidence of record that links the veteran's current 
nasal problems and facial scars with that period of service.  
Accordingly, the veteran's claims of entitlement to service 
connection for service-connection for residuals of a nasal 
fracture with facial scarring and for residuals of 
contusions/abrasions of the head, face, and neck is denied.


ORDER

Service connection for residuals of a nasal fracture with 
facial scarring; and for residuals of contusions/abrasions of 
the head, face, and neck, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

